Ekwall, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
*513IT IS STIPULATED AND AGREED that
1. The merchandise covered by the above-entitled appeal for reappraisement consists of milk hazelnut bars exported from Holland, the same in all material respects as those in Bluefries New York, Inc. v. United States, Reap. Dec. 8470, wherein it was held that cost of production as defined in Sec. 402 (f), Tariff Act of 1930, was the proper basis of value.
2. The record in said Reap. Dec. 8470 may be incorporated herein.
3. At the time of exportation of the merchandise involved in the above-entitled appeal for reappraisement, there was no foreign value or export value or United States value for such or similar merchandise as defined in Sec. 402, Tariff Act of 1930 as amended, and the cost of production is therefore the proper basis of value.
4. The cost of production as defined in Sec. 402 (f), (1), (2), (3), and (4) of the Tariff Act of 1930, for the milk hazelnut bars covered by the above-entitled appeal for reappraisement is 93.21 Netherlands Guilder per carton for cartons containing 576 bars, and 94.07 Netherlands Guilder per carton for cartons containing 600 bars.
5. The above appeal for reappraisement is submitted on this stipulation and is limited to the items set forth above, and abandoned as to all other items.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the milk hazelnut bars here involved, and that such values were 93.21 Netherland guilders per carton for cartons containing 576 bars, and 94.07 Netherland guilders per carton for cartons containing 600 bars.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be entered accordingly.